         Case 1:20-cv-12171-ADB Document 14 Filed 12/16/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

______________________________
                               )
JOHN PAUL MORAN,               )
CAROLINE COLARUSSO,            )
HELEN BRADY,                   )
INGRID CENTURION,              )
CRAIG VALDEZ,                  )
                 Plaintiffs    )
                               )            Civil Action No. 1:20-cv-12171-ADB
                 v.            )
                               )
COMMONWEALTH of                )
MASSACHUSETTS,                 )
CHARLES D. BAKER JR.           )
in his official capacity as    )
Governor of the Commonwealth,  )
WILLIAM F. GALVIN              )
in his official capacity as    )
Secretary of the Commonwealth, )
                 Defendants    )
______________________________)

                                Appearance for All Plaintiffs

       Gregory A. Hession J.D., hereby appears as counsel for each of the plaintiffs named in the

above-captioned complaint, John Paul Moran, Caroline Colarusso, Helen Brady, Ingrid

Centurion and Craig Valdez.

                                            Respectfully Submitted,
                                            The Plaintiffs,
                                            By counsel,

                                            /s/ Gregory A. Hession
Dated: December 16, 2020                    Gregory A. Hession, J. D.
                                            93 Summer Street
                                            P.O. Box 543
                                            Thorndike, MA 01079
                                            telephone: (413) 289-9164
                                            B.B.O. No. 564457
                                            hession@crocker.com
          Case 1:20-cv-12171-ADB Document 14 Filed 12/16/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE
        I, Gregory A. Hession J.D., counsel for plaintiffs, hereby certify that I have served the
foregoing paper to all parties, by electronic service to all ECF registered parties, and by first class
mail to all non-registered parties, on December 16, 2020.

                                               /s/ Gregory A. Hession
                                               Gregory A. Hession J.D.
